Lovins, Judge,
dissenting in part and concurring in the result:
I dissent from the Courts conclusion embraced in point ten of the syllabus.
The Court in its opinion held that the summons commencing an action of debt, with no amount shown on the summons, was not void, and could be amended. I agree *807with that conclusion, though the authority for such holding is somewhat nebulous, and the failure to specify the amount due on the summons is a serious defect.
The Court, in point ten of the syllabus concludes that the process was void for the reason that the writ of summons was returnable before the Circuit Court of Webster County “at rules to be held by said court on the first Monday of May, next”, a day on which the Circuit Court of Webster County was not in session.
“A summons which fails to mention the time and place when and where the defendant is to appear and answer is no notice at all, and will not support a judgment.” Alderson on Judicial Writs & Process, §45. No judgment may be rendered against a person who has had no notice of proceedings, actual or constructive. Due Process of Law, Taylor, §137. See Process and Service, Bowers, §41; Hogg’s Pleading and Forms, Fourth Edition, §3.
The question of sufficiency of process comes before this Court frequently. In White v. Sydenstricker et al., 6 W.Va. 46, on a notice of motion for judghient where there was a _ instead of the day on which the motion was to be made and a _instead of the name of the person who would make the motion, the process was held good in the circumstances disclosed by that opinion. In Coda v. Thompson, 39 W.Va. 67, 19 S. E. 548, an order endorsed upon an attachment requiring a garnishee to appear and answer, made returnable to the first day of the second term after its issuance, was held to be void on account of the wording of the statute requiring such process to be made returnable to the next term of court held after its issuance.
. The second point of the syllabus in Ketterman v. Railroad Co., 48 W.Va. 606, 37 S. E. 683, reads as follows: “A summons commencing a suit, which is void because it has a wrong return day, is nevertheless effective to bring into being a suit such that its dismissal by the court for that cause will give one year after its dismissal for a new suit, under the statute of limitations.”
*808Statutes providing for a summons commencing an action in a court of record are mandatory, and if the summons is materially defective, with respect to time or place of its return, upon proper and timely objection, the summons will be held void, unless the statute relating to amendments authorizes amendments. Fisher v. Crowley, 57 W.Va. 312, 50 S. E. 422. In one instance, a summons tested on August 1, 1904, which was a Monday, and made returnable “on the first Monday in August, next”, was held to be self-correcting. Town of Pt. Pleasant v. Greenlee, 63 W.Va. 207, 60 S. E. 601. See Bank of Union v. Loeb, 71 W.Va. 494, 76 S. E. 883,. wherein the summons discussed was issued by a justice. Of course, if the summons is returnable to a day which, under the law, is not a return day, the summons is void. Lebow v. Roye Company, 81 W.Va. 21, 93 S. E. 939.
A summons tested on July 6th, and made returnable to the first Tuesday in the month of July, 1926, is neither void nor voidable, July 6th, 1926 being a rule day. Venable v. Taxi Line, 105 W.Va. 156, 141 S. E. 622. As to the return day of the summons, see 42 Am. Jur., Process, §15, and Annotation, 97 A.L.R. 747, et seq.
In the Court’s opinion, the return day of the summons was characterized as being made returnable to an impossible date. I do not agree with that characterization. The summons was issued on the 16th day of April, 1952, and was made returnable to the first Monday of May, next.
Rules are held in the Clerk’s Office of every Circuit Court on the first Monday of every month, except when a term of court commences on the first Monday in a month or on the preceding Tuesday, Wednesday, Thursday, Friday or Saturday. In the event of a term of court commencing on the above days mentioned, rules are held on the last Monday of the preceding month. The rules so held continue for three days, unless such rules interfere with the term of court for which the rules are held. Code, 56-4-1.
*809In the instant case, the May term of the Circuit Court of Webster County commenced on the second Monday in May. Chapter 57, Article 2, Section 1-n, Acts of the Legislature, 1947, Regular Session. It is thus seen that there was no conflict between rules for the Circuit Court of Webster County and the commencement of the May term, 1952, of that court. The summons was returnable within ninety days after its date. Code, 56-3-5. The place of the return was the county seat of Webster County.
The defect assigned by the Court’s opinion was because the summons provided that it was returnable “before the Circuit Court of Webster County” and the Circuit Court of Webster County was not in session on that date. Hence, it was held that the process was returnable to an impossible date.
It will be noted that the defendants were directed to appear “before the Circuit Court of Webster County, at rules to be held for the said Court”. (Emphasis supplied) The statute above adverted to, fixes the place where process is returnable and likewise provides that in this instance rules are to be held on the first Monday in each month. As provided in the above cited statutes, the time and place of the return were lawful and I can see no grounds for saying it was an impossible return day. It was in the future and the only defect was that the defendants could not appear before the Circuit Court of Webster County, though commanded to appear at rules.
The direction in the summons to appear before the Circuit Court of Webster County is mere surplusage. The time and place of return were easily rendered certain when the summons was read in conjunction with the applicable statutes. “That is certain which can be rendered certain”. Black’s Law Dictionary, Fourth Edition, Page 288.
A reference to the pertinent statutes or a casual inquiry at the Clerk’s- Office would have disclosed to the *810defendants the place where they were to appear. The time for appearance was easily ascertainable by reference to an ordinary calendar. Hence, there was no danger of defendants being deluded. Moreover, “* * * Ignorance of the law excuseth not”. Broom’s Legal Maxims, Tenth Edition, Page 169. See 2 Kent’s Commentaries, Fourteenth Edition; Black’s Law Dictionary, Fourth Edition, Page 881. The defendants were charged with the knowledge that rules were to be held in the Clerk’s Office on the first Monday in May, 1952. There was no ground for confusion or delusion as to the time and place when and where the summons was returnable.
I would hold the summons valid.
I am authorized to say that Judge Browning joins in this note.